Citation Nr: 1640923	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  15-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2016, the Veteran presented sworn testimony during a video conference hearing in Detroit, Michigan, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision dated in October 1997, the RO denied the Veteran's claim for service connection for hearing loss on the basis that there was no evidence of inservice incurrence of hearing loss or otherwise linking the Veteran's hearing loss to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the October 1997 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.

3.  The Veteran's currently diagnosed bilateral hearing loss is at least as likely as not related to active service.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petition to reopen and underlying service connection claim are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for hearing loss was initially denied in an October 1997 rating decision.  The RO determined that there was no evidence of inservice incurrence of hearing loss, hearing loss within one year of separation, or otherwise relating the Veteran's hearing loss to service.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The October 1997 rating decision is the last final prior denial of this claim.

Subsequent to the October 1997 rating decision, the Veteran submitted February 1957 and November 1959 audiograms from his prior employer, Dow Chemical, showing hearing loss/decreased hearing acuity at that time, as well as a letter from his wife indicating that he has had trouble hearing since she met him.  This medical and lay evidence satisfies the low threshold requirement for new and material evidence and the hearing loss claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection.  The undersigned found the Veteran's July 2016 hearing testimony regarding his difficulty hearing since service to be credible.  This was further corroborated by his wife's letter and the Dow Chemical audiograms.

Accordingly, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received, the application to reopen is granted.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


